Order, Supreme Court, New York County (Martin Shulman, J.), entered March 22, 2011, which, insofar as appealed from as limited by the briefs, granted plaintiffs’ motion to strike defendants’ answer, and order, same court and Justice, entered September 28, 2011, which denied defendant Rome Realty Group’s motion to renew and granted said defendant’s motion to reargue, but adhered to its prior decision, unanimously affirmed, with costs.
Defendant appeals from the striking of its answer as a discovery sanction pursuant to CELR 3126. It is undisputed that defendant violated three express orders to produce documents responsive to plaintiffs’ requests. More egregiously, de*577fendant knew it had no business records of the subject premises, as it failed to retain any records when it sold the premises two months after the instant complaint was filed. Yet, it concealed this information from the court and plaintiffs for some two years. As such, there was ample evidence to support the IAS court’s finding that defendant had wilfully delayed and failed to fulfill its obligations in discovery (cf. Banner v New York City Hous. Auth., 73 AD3d 502, 503 [2010]). Concur — Saxe, J.E, Sweeny, Catterson, Renwick and Manzanet-Daniels, JJ.